          Case 1:16-cv-02207-AKH Document 194 Filed 08/03/20 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
                                                                :
 THOMAS LOBBE, EDWIN VEGA, ANTHONY :
 COLON, RUBEN DEJESUS, WILLIAM                                  :   ORDER GRANTING REQUEST
 GILBERT GARVIN, and DION PEMBERTON,                            :   FOR RETURN OF SETTLEMENT
 individually and on behalf of all others similarly             :   OVERPAYMENT
 situated, and KESTER CHARTER, KESTER                           :
 COUTAIN, MELVIN ENCARNACIÓN, JAMAL :                               16 Civ. 2207 (AKH)
 HOWELL, and JUAN VALDEZ,                                       :
                                                                :
                                          Plaintiff,            :
              -against-                                         :
                                                                :
 CABLEVISION SYSTEMS NEW YORK CITY                              :
 CORPORATION, CABLEVISION SYSTEMS                               :
 CORPORATION, CSC HOLDINGS, LLC,                                :
 ALTICE USA, and ALTICE TECHNICAL                               :
 SERVICES USA,                                                  :
                                                                :
                                          Defendants.           :
                                                                :
 -------------------------------------------------------------- X
ALVIN K. HELLERSTEIN, U.S.D.J.:

                 This collective action brought under the Fair Labor Standards Act ended in a

settlement, which I approved on January 11, 2019. See ECF Nos. 176, 184. Section 8.3 of the

settlement agreement provided that this Court would retain jurisdiction over, inter alia, disputes

arising under the agreement. ECF No. 183-1, at § 8.3. On June 1, 2020, Defendants submitted a

letter to the Court stating that Marlon Gayle, an opt-in plaintiff to the class settlement, see id. at

§ 1.A.1.13, “as a result of an error in the administration of the settlement payment,” received an

overpayment of $16,037.86. See ECF No. 188, at 1. The error was due to another employee of

Defendants having “the same first name, same middle initial, and same last name as Mr. Gayle.”

Id. at 2. Both Plaintiffs’ counsel and Defendants’ counsel thereafter asked Mr. Gayle to refund

the overpayment so that the funds could be redistributed to the class, but he refused to comply

and likewise refused all attempts at compromise. See id. at 2-4.
             Case 1:16-cv-02207-AKH Document 194 Filed 08/03/20 Page 2 of 2




                    On June 3, I ordered Gayle to “show cause … why a judgment in the amount of

the overpayment, plus fees, interest, and costs, should not be ordered against him.” See ECF No.

189. On June 16, Gayle submitted a letter to the Court, pro se, which, in relevant part, conceded

that he had been “confused with another Marlon Gayle.” ECF No. 191, at 3. 1 Although Gayle’s

letter takes issue with certain representations made by Defendants—e.g., Defendants’ claim that

Gayle used part of the overpayment to pay for a vacation—Gayle does not meaningfully dispute

that he did in fact receive an overpayment in the amount alleged.

                    On June 25, Defendants filed a letter notifying the Court that the parties had

“reached an agreement in principle” as to repayment. ECF No. 190. However, the parties were

never able to memorialize the settlement in writing and their agreement fell apart. Accordingly,

on July 31, 2020, Defendants submitted a letter reflecting that it appeared that Mr. Gayle “does

not intend to cooperate in the resolution of this issue,” and asking the Court to enter a judgment

in the amount of the overpayment, plus fees, interest, and costs. ECF No. 192.

                    Having considered the submissions of Defendants and Mr. Gayle, I order Mr.

Gayle to make the requested repayment to Defendants of $16,037.86, plus interests, fees, and

costs. Defendants are instructed to submit a proposed order of judgment within 14 days of the

issuance of this order, which proposed order shall give Gayle 10 days from the date of issuance

to make the repayment in full.



                    SO ORDERED.

Dated:              August 3, 2020                                       _____________/s/______________
                    New York, New York                                       ALVIN K. HELLERSTEIN
                                                                             United States District Judge



1
    The letter was dated June 16, 2020, but not docketed until June 26, 2020.

                                                            2
